Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election of Species 1 (Claims 1-7 and 9-15) in the reply filed on 05/03/2022 is acknowledged. However, since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a crack portion” and “a taper angle of a side surface of the first conductor layer is larger than a taper angle of 
a side surface of the second conductor layer” as claimed in claim 9 and claim 15, respectively, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20160336107 A1).
Regarding Claim 1:
Choi teaches An inductor component comprising: 
a first magnetic layer (12, Fig. 2; para 0046, 0071, 0102) and a second magnetic layer (11) containing a resin; 
a substrate (30, Fig. 2; para 0047) of a sintered body having a first principal surface (i.e. lower surface of 30 in Fig. 2) in close contact with the first magnetic layer and a second principal surface (i.e. upper surface of 30 in Fig. 2) above which the second magnetic layer is disposed; and 
a spiral wiring (40) disposed between the second magnetic layer and the substrate.

Regarding Claim 2:
As applied to claim 1, Choi teaches that the substrate is a magnetic substance (see para 0081).

    PNG
    media_image1.png
    252
    412
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 2

Regarding Claim 5:
As applied to claim 1, Choi teaches that a sum of the thickness of the first magnetic layer (t1, see Drawing: 1) and the thickness (t2, Drawing:1) of the second magnetic layer is larger than the thickness (t3) of the substrate (construed from Drawing: 1).  

Regarding Claim 6:
As applied to claim 5, Choi teaches that the thickness of the first magnetic layer and the thickness of the second magnetic layer are both larger than the thickness of the substrate (construed from Drawing: 1).    
  
Regarding Claim 12:
As applied to claim 1, Choi teaches that the spiral wiring (40) is disposed on the second principal surface of the substrate (30).

This is separate rejection to reject claim 1 with another reference.

Claims 1, 3-4, and 7  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20140022041 A1).
Regarding Claim 1:
Park teaches an inductor component comprising: 
a first magnetic layer (12, Fig. 2; para 0044-45) and a second magnetic layer (11) containing a resin; 
a substrate (30, Fig. 2; para 0044) of a sintered body having a first principal surface (i.e. lower surface of 30 in Fig. 2) in close contact with the first magnetic layer and a second principal surface (i.e. upper surface of 30 in Fig. 2) above which the second magnetic layer is disposed; and 
a spiral wiring (41) disposed between the second magnetic layer and the substrate.

Regarding Claim 3:
As applied to claim 1, Park teaches that the first magnetic layer and the second magnetic layer contain a metal magnetic powder (see para 0045) contained in the resin, and wherein the substrate is a sintered body of ferrite (see para 0049).  

Regarding Claim 4:
As applied to claim 3, Park teaches that the first magnetic layer  and the second magnetic layer further contain a ferrite powder (see para 0045).

Regarding Claim 7:
As applied to claim 1, Park does not teach that the electrical resistivity of the first magnetic layer and the electrical resistivity of the second magnetic layer are higher than the electrical resistivity of the substrate. 
 Although, Park explicitly does not disclose the functional characteristic “the electrical resistivity of the first magnetic layer and the electrical resistivity of the second magnetic layer are higher than the electrical resistivity of the substrate.”, but the limitation “the electrical resistivity of the first magnetic layer and the electrical resistivity of the second magnetic layer are higher than the electrical resistivity of the substrate.” is not patentable over Park, because, the limitation is directed to function or characteristic of claimed structure. Each of the limitation has been fully considered to the extent that the structure taught by Park in fig. 2, is reasonably capable of functioning or having the characteristic claimed.  Basis in fact is provided by the fact that modified Park, in fig. 2 teaches all of the structural features of the claimed limitation such as first magnetic layer, second magnetic layer, substrate and coil.
 Moreover, according to section 2114 of the MPEP, specifically, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). In the instant case, the prior art of reference Park in fig. 2, teaches claimed structure, Fed. Cir 1997, in view of the above, gave clear guidance that mere absence of functional limitation “the electrical resistivity of the first magnetic layer and the electrical resistivity of the second magnetic layer are higher than the electrical resistivity of the substrate” will not defeat the teaching of prior art. Therefore, claim limitation “the electrical resistivity of the first magnetic layer and the electrical resistivity of the second magnetic layer are higher than the electrical resistivity of the substrate” is not patentable over Park.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yokoyama et al. (US 20130154785 A1)
Regarding Claim 9:
As applied to claim 1, Park teaches the claim invention except the substrate has a 
crack portion.
	However, YOKOYAMA discloses that in the magnetic ferrite layer 13, a crack 71 occurs due to firing (see para 0024, Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the substrate has a crack portion so that each layer is relaxed, and it is possible to avoid warpage, a crack, or the like  (see para 0024).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Endo et al. (US 20180277296 A1).
Regarding Claim 10:
As applied to claim 1, Choi teaches the claim invention except an insulating layer disposed on the second principal surface of the substrate, wherein the spiral wiring is formed on the insulating layer.
	However, Endo teaches that an insulating layer (14a, Fig. 4-5; para 0044) disposed on the second principal surface of the substrate (11), wherein the spiral wiring (C1, Fig. 4; para 0042) is formed on the insulating layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an insulating layer disposed on the second principal surface of the substrate, wherein the spiral wiring is formed on the insulating layer to provide better insulation for the coil component.

Regarding Claim 11:
As applied to claim 11, the modified Choi teaches that a second insulating layer (14c, see Endo’s Figs. 4-5), disposed on the insulating layer wherein the spiral wiring is covered with the second insulating layer (construed from Endo’s Fig. 4).

Regarding Claim 13:
As applied to claim 1, Choi teaches that the spiral wiring includes a spiral-shaped first conductor layer (50, para 0050).
Choi does not teach that a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer, and wherein the first conductor layer has a thickness of 0.5 um or more.
However, Endo teaches that a second conductor layer (C2, Fig, 4; para 0057) disposed on the first conductor layer and shaped along the first conductor layer (construed from Fig. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer to provide better inductance for the electronic component.
The modified Choi teaches claim invention except the first conductor layer has a thickness of 0.5 um or more.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first conductor layer has a thickness of 0.5 um or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).
Furthermore, Mizoguchi (US 20010024739 A1) discloses in claim 7 that the thickness of the planar coil is 10 μm or more to 100 μm or less.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first conductor layer has a thickness of 0.5 um or more to meet design requirement for certain application.

Regarding Claim 14:
As applied to claim 1, Choi teaches that the spiral wiring includes a spiral-shaped first conductor layer (50, para 0050).
Choi does not teach that a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer, and wherein the first conductor layer has a Ni content percentage of 5.0 wt% or less.
However, Endo teaches that a second conductor layer (C2, Fig, 4; para 0057) disposed on the first conductor layer and shaped along the first conductor layer (construed from Fig. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer to provide better inductance for the electronic component.
The modified Choi teaches claim invention except the first conductor layer has a Ni content percentage of 5.0 wt% or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first conductor layer has Ni content percentage of 5.0 wt% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).
Furthermore, Hwan (US 20140139309 A1) discloses in claim 3 that a nickel content in the internal electrode is 5 to 25 wt %.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first conductor layer has a Ni content percentage of 5.0 wt% or less to meet design requirement for certain application.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yang et al. (US 20170004917 A1).
Regarding Claim 15:
As applied to claim 1, Choi does not teach that the spiral wiring includes a spiral-shaped first conductor layer and a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer, and wherein a taper angle of a side surface of the first conductor layer is larger than a taper angle of a side surface of the second conductor layer.
	However, Yang teaches that the spiral wiring includes a spiral-shaped first conductor layer (see Drawing:2 )  and a second conductor layer (see Drawing:2 )  disposed on the first conductor layer and shaped along the first conductor layer, and wherein a taper angle (A1, Drawing: 2)  of a side surface of the first conductor layer is larger than a taper angle (A2, Drawing: 2)  of a side surface of the second conductor layer (construed from Drawing: 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the spiral wiring includes a spiral-shaped first conductor layer and a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer, and wherein a taper angle of a side surface of the first conductor layer is larger than a taper angle of a side surface of the second conductor layer to provide a thin film type coil component which can reduce parasitic capacitance that occurs between coil patterns and improve inductance and resistance characteristics (see para 0009).


    PNG
    media_image2.png
    361
    313
    media_image2.png
    Greyscale


Drawing: 2, an annotated version of Fig. 3

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837